AFFIRMED and Opinion Filed November 19, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00434-CV

                    TARGET STRIKE, INC., Appellant
                                   V.
     STRASBURGER & PRICE, L.L.P.; DANIEL LANFEAR; DONATO RAMOS;
    ALFREDO RAMOS; AND THE LAW OFFICE OF DONATO D. RAMOS, PLLC,
                               Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-06568

                              MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Lang-Miers
                                    Opinion by Justice Bridges
       This appeal concerns appellant Target Strike, Inc.’s (TSI) legal malpractice claim against

appellees’ Strasburger & Price, L.L.P., Daniel Lanfear, Donato Ramos, Alfredo Ramos, and the

Law Offices of Donato D. Ramos, PLLC. Appellees represented TSI in its original, underlying

federal lawsuit involving causes of actions for misuse of its confidential information in the locating

and staking of mining claims in Nevada. TSI’s claims were defeated based on statutes of

limitations grounds. TSI then filed suit for legal malpractice against appellees for their handling

of the federal case. Appellees filed traditional motions for summary judgment. The trial court

sustained appellees’ objections to TSI’s summary judgment evidence and granted appellees’

summary judgment motions.
       On appeal, TSI argues genuine issues of material fact exist as to whether (1) but for

appellees’ negligence, TSI’s claims in the underlying case would have survived limitations such

that the negligence of the lawyers was the proximate cause of TSI’s injuries; and (2) but for the

negligence of appellees in not asserting TSI’s claims in Nevada, where there is a longer statute of

limitations, its claims in the underlying case would have survived limitations. TSI also contends

a genuine issue of material fact exists from which a jury could have determined the lawyers entered

into attorney-client relationships with TSI before limitations expired on its underlying claims and

failed to take appropriate steps to protect TSI’s interests. Finally, TSI challenges the trial court’s

rulings on its summary judgment evidence. We affirm the trial court’s judgment.

                                            Background

       TSI owns proprietary technology that it used in the 1990s to analyze publicly available data

and identify “target areas” or “anomalies” on federal land in Nevada with a high potential for the

mining of gold and other precious metals. On December 12, 1996, TSI entered into a contract

with Marston Environmental, Inc. (MEI) to perform field work in the targeted areas. MEI and TSI

were both Texas corporations with their principal place of business in San Antonio, Texas. The

contract contained a confidentiality agreement requiring MEI to “keep all information secured in

connection with or generated as a result of performing the Services in strict confidence.” The

contract also contained a “GOVERNING LAW” provision stating, “This Contract shall be

interpreted, construed, and governed by the laws of the State of Texas. The parties hereby submit

to the jurisdiction of courts located in, and venue is hereby stipulated in, Bexar County, Texas.”

       Six months later, TSI formed a joint venture named Gold Resources Nevada L.L.C. to

explore other target areas. Gold Resources entered into a contract with MEI that contained

identical confidentiality and governing law provisions as the contract between TSI and MEI. Part




                                                 –2–
of MEI’s work included a project called Double Mountain. William Shaffer worked as an

independent contractor on the Double Mountain project.1

             During a presentation on January 28, 2002, MEI allegedly disclosed TSI’s purportedly

confidential information in violation of the confidentiality provisions to Crandall Addington and

Lou B. Kost.2 Addington and Kost later formed Gold Reef of Nevada, Inc., which later became

Gold Reef International, Inc., and hired MEI to do field work.

             In 2005, Shaffer began physically staking certain mining claims, some of which were in

areas that “either overlapped or were near target areas” identified by TSI and that had been the

subject of TSI’s contracts with MEI. Shaffer recorded the staked claims with the Bureau of Land

Management (BLM) in August of 2005 and subsequently recorded others in September and

October of 2005. Shaffer staked the claims in his own name.

             In the summer of 2007, Alex Weinberg, TSI’s president, began investigating the areas

where Gold Reef had staked mining claims and realized they closely correlated to those anomalies

identified by TSI’s software that had been shared with MEI. He became even more suspicious in

February of 2008 when he read an article in the San Antonio Business Journal discussing Gold

Reef’s idea to “take the guesswork out of precious metals exploration.” By the summer of 2009,

Weinberg believed Shaffer, as Gold Reef’s agent, had staked claims dating back to 2005.

             On July 7, 2009, Weinberg met with Daniel Lanfear, a partner at Strasburger & Price, LLP,

and discussed his concerns. Lanfear met with Weinberg several more times over the next few

months. Lanfear also reached out to other attorneys who might be interested in sharing the upfront

costs of litigation. On December 2, 2009, Donato Ramos attended an initial meeting with Lanfear

and Weinberg. The parties continued to meet and discuss the case; however, the attorneys and TSI


     1
      Shaffer “had previously been engaged by Target Strike, Gold Resources, or both.” See Target Strike, Inc. v. Marston & Marston, Inc., 524
Fed. Appx. 939, 941 n.3 (5th Cir. 2013).
     2
         These disclosures were the basis for all the claims in the underlying federal lawsuit.

                                                                         –3–
disagree on when an attorney-client relationship began. TSI believed an implied relationship

existed as early as July of 2009. The attorneys believed the attorney-client relationship began

when the parties signed a contingency fee agreement on January 27, 2010.

       On February 10, 2010, TSI filed suit in state court for misappropriation of trade secrets and

other state law claims. Shortly thereafter, the case was removed to federal court. The federal

district court granted summary judgments in favor of all defendants and determined in part that

there was no evidence the defendants misappropriated or participated in a scheme to

misappropriate TSI’s trade secrets and that TSI’s claims were barred by the statutes of limitations.

TSI appealed to the Fifth Circuit.

       The Fifth Circuit determined the longest applicable statute of limitations for any of TSI’s

claims was four years. Target Strike, Inc. v. Marston & Marston, Inc., 524 Fed. Appx. 939, 944

(5th Cir. 2013). “The complained of acts occurred, at the very latest, when Shaffer recorded five

mining claims near Target Strike’s target area in August 2005” but suit was not filed until February

10, 2010.    Id.   In its analysis, the court considered application of the discovery rule for

misappropriation of trade secrets. Id. (citing TEX. CIV. PRAC. & REM. CODE ANN. 16.010(a)). It

discussed HECI Exploration v. Neel, 982 S.W.2d 881, 886 (Tex. 1998) in which the Texas

Supreme Court concluded landowners “had some obligation to exercise reasonable diligence in

protecting their interests” and “cannot be oblivious to the existence of other operators in the area.”

Target Strike, Inc. 524 Fed. Appx. at 944–45 (quoting HECI). The duty of reasonable diligence

extended to monitoring one’s own property, monitoring adjacent property, making general

inquiries to knowledgeable parties, and inspecting publicly available records that would disclose

facts giving rise to the cause of action. Id. at 945. The Fifth Circuit agreed summary judgment on

limitations grounds was appropriate because TSI had reason to be alerted of a potential claim when




                                                 –4–
Shaffer staked the property and “had every reason to monitor diligently” such claims. Id. The

court concluded

                Target strike could have monitored its target areas by physically
                visiting the areas to look for claim stakes, by going to the relevant
                county courthouses to view cla[i]m records and maps, by searching
                on the Bureau of Land Management website or SEDAR, or by hiring
                someone to monitor the target areas for claims. Had Target Strike
                done so, it would have known well within the applicable statute of
                limitations that claims had been staked near five of its target areas
                and it could have timely investigated whether a misappropriation of
                its confidential information had occurred.

Id. Because limitations applied to each defendant and each defendant raised the defense before

the district court, the Fifth Circuit affirmed. Id. at 946.

        TSI initiated the legal malpractice suit that is the subject of this appeal in June of 2014.

TSI argued the lawyers failed to (1) file the underlying case within the statutes of limitations, (2)

remand the case back to state court, (3) bring additional claims against the underlying defendants,

and (4) file the underlying case in Nevada. The Strasburger and Ramos attorneys filed motions

for summary judgment arguing (1) limitations ran on TSI’s causes of actions before their

involvement in the case, (2) failure to seek a remand to state court did not prejudice TSI because

the federal court correctly applied state law and the applicability of the discovery rule, and (3)

filing suit in Nevada would not have resulted in a different outcome. TSI filed its response and

attached evidence. The attorneys objected to certain evidence. The trial court sustained the

attorneys’ objections to TSI’s summary judgment evidence and granted their motions for summary

judgment. This appeal followed.

                               Objections to Summary Judgment Evidence

        In its third issue, TSI argues the trial court abused its discretion by sustaining Strasburger’s

and Ramos’s objections to its summary judgment evidence. Because the trial court’s rulings

impact the evidence we may consider on appeal, we address this issue first.


                                                  –5–
       We review a trial court’s ruling sustaining an objection to summary judgment evidence for

an abuse of discretion. Beinar v. Deegan, 432 S.W.3d 398, 402 (Tex. App.—Dallas 2014, no pet.).

A trial court abuses its discretion if it acts arbitrarily and unreasonably. Cire v. Cummings, 134
S.W.3d 835, 838–39 (Tex. 2004).

       The trial court’s order stated “objections to Plaintiff’s summary-judgment evidence are

sustained, and the portions of Plaintiff’s evidence that are the subject of the objections are not

considered as competent summary-judgment evidence.” TSI has not provided any argument as to

why the trial court’s ruling was in error. Rather, TSI contends the order sustains only those

objections urged by appellees and “presumably, the ruling . . . did not preclude consideration of

the objected-to portions of the affidavits for non-objectionable purposes.” We decline to read the

order so narrowly, but instead conclude the order excluded the objected-to evidence for all

purposes.

       To the extent TSI argues such a broad reading of the order constitutes reversible error, TSI

has failed to preserve its argument for review. A claim of error on appeal must be argued in the

party’s brief. See AT&T Corp. v. Sw. Bell Tel. Co., No. 05-99-00186-CV, 2000 WL 14711, at *7

(Tex. App.—Dallas Jan. 11, 2000, no pet.). It is insufficient simply to refer the appellate court to

the party’s trial court arguments made in response to a motion for summary judgment. Id. (limiting

review of objections to summary judgment evidence to those argued in the brief and not simply

those cited to clerk’s record); see also Allen v. United of Omaha Life Ins. Co., 236 S.W.3d 315,

325 (Tex. App.—Fort Worth 2007, pet. denied). “Were we to approve of this tactic, appellate

briefs would be reduced to simple appellate record reference to a party’s trial court arguments.”

Guerrero v. Tarrant Cnty. Mortician Servs. Co., 977 S.W.2d 829, 832 (Tex. App.—Fort Worth

1998, pet. denied). Here, TSI states, “The contested statements were admissible for all purposes,

as was shown in great detail in the trial court” and cites to the clerk’s record. This is insufficient;

                                                 –6–
therefore, TSI has not presented its arguments for review, and we overrule its third issue. As such,

we will consider the evidence appellees presented in support of their motions for summary

judgment and the unobjected-to evidence TSI presented in its summary judgment response to

determine whether summary judgment was appropriate.

                                             Discussion

       We review the trial court’s traditional summary judgment de novo. Valence Operating Co.

v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). Under rule 166a(c), the moving party must show no

genuine issue of material fact exists, and it is entitled to judgment as a matter of law. W. Invs.,

Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005). In reviewing a summary judgment, we consider

the evidence in the light most favorable to the non-movant and resolve any doubt in the non-

movant’s favor. Id. Because the trial court’s order granting summary judgment does not specify

the basis for the ruling, we must affirm the trial court’s judgment if any of the theories advanced

are meritorious. Id.

       To prevail on a legal malpractice claim, the plaintiff must prove the defendant owed the

plaintiff a duty, the defendant breached that duty, the breach proximately caused the plaintiff’s

injury, and the plaintiff suffered damages. Akin, Gump, Strauss, Hauer & Feld, L.L.P. v. Nat’l

Dev. & Research Corp., 299 S.W.3d 106, 112 (Tex. 2009). If a legal malpractice case arises from

prior litigation, a plaintiff must prove that, but for the attorney’s breach of his duty, the plaintiff

would have prevailed in the underlying case. Grider v. Mike O’Brien, P.C., 260 S.W.3d 49, 55

(Tex. App.—Houston [1st Dist.] 2008, pet. denied). Cases often refer to this causation aspect of

the plaintiff’s burden as the “suit-within-a-suit” requirement. Id.

       Summary judgment may be proper if it is shown that the attorney’s act or omission was

not the cause of any damages to the client. Rodgers v. Weatherspoon, 141 S.W.3d 342, 345 (Tex.

App.—Dallas 2004, no pet.).

                                                 –7–
        Here, TSI argues fact issues exist as to when its claims accrued, and but for the lawyers

negligence by (1) failing to present evidence demonstrating why it was unreasonable to trigger

limitations on the date Shaffer staked/recorded his first claims rather than a later date, (2) failing

to assert other claims, and (3) failing to file suit in Nevada, its claims could have survived

limitations. Thus, TSI contends the Fifth Circuit determined an incorrect accrual date for

limitations because it relied on incorrect arguments and evidence presented (and not presented) by

the attorneys. Strasburger and Ramos respond the statutes of limitations had run on TSI’s causes

of action before an attorney-client relationship existed; therefore, they did not owe any duty to TSI

and could not have caused TSI’s damages in the underlying federal suit. Further, they argue none

of their alleged acts or omissions would have changed the outcome of the underlying case.

        The first question in a legal malpractice claim is whether an attorney-client relationship

exists because an attorney only owes a duty to his or her client. Border Demolition & Envtl., Inc.

v. Pineda, 535 S.W.3d 140, 152 (Tex. App.—El Paso 2017, no pet.). Thus, we first determine if

appellees established as a matter of law that TSI’s original causes of action were barred by

limitations before TSI became their client. In doing so, we must ascertain when an attorney-client

relationship was established between the parties. TSI argues the creation of an attorney-client

relationship was not exclusively dependent on the January 27, 2010 execution of the formal

retention agreement; rather, appellees’ conduct created an implied relationship months before the

contract was signed. Appellees respond the signed contract created the relationship. Alternatively,

they assert they had no duty to provide legal advice to a prospective client during preliminary

consultations, and Weinberg’s subjective belief that an attorney-client relationship existed is

insufficient to create a fact issue.

        While an attorney-client relationship is usually created through an express contract, the

relationship can be implied from the parties’ conduct indicating an intent to enter into such a

                                                 –8–
relationship. Id. Whether the agreement is express or implied, there must be evidence both parties

intended to create an attorney-client relationship. Kiger v. Balestri, 376 S.W.3d 287, 290 (Tex.

App.—Dallas 2012, pet. denied). One party’s subjective belief is insufficient to raise a question

of fact to defeat summary judgment. Id. Thus, evidence that a client harbored a mistaken belief

of a formed relationship is insufficient, standing alone, to establish that the attorney had a duty to

represent the client. Pineda, 535 S.W.3d at 152.

       Attorney duties are not, however, limited to representing a client in a lawsuit and under

certain circumstances, an attorney has a duty to inform a client, or even a putative client, that he

or she will not be representing it in litigation, and to instruct the putative client to take alternate

action to protect its interests. Id. Generally, duties owed by an attorney only arise in cases in

which the evidence supports a finding that an attorney knew or should have known that his or her

conduct would have led a reasonable person to believe the attorney was providing representation

in a matter. Id. at 153. If the record contains evidence of circumstances that would have led a

person to believe that an attorney had agreed to undertake representation, a fact question is raised

on the issue, and summary judgment is inappropriate. Id. However, if the record does not contain

evidence from which a jury could conclude that an attorney had reason to know that the plaintiff

was relying on him to provide legal services, the court may determine, as a matter of law, that the

attorney owed no duty, and the court may grant summary judgment in the attorney’s favor. Id.

With these principles in mind, we consider when an attorney-client relationship existed between

TSI and Strasburger and Ramos.

       We begin with Strasburger and review the evidence presented to the trial court regarding

the actions between Weinberg (on behalf of TSI) and Lanfear (on behalf of Strasburger). It is

undisputed the parties did not sign the fee agreement until January 27, 2010. However, the initial

meeting between Weinberg and Lanfear occurred on July 7, 2009. In that meeting, Weinberg

                                                 –9–
provided Lanfear with numerous documents, including technical reports concerning Shaffer’s

2005 staking of claims on behalf of Gold Reef. According to Weinberg, Lanfear “promised to

read through this information and meet with [him] again in the near future.”

       The two met again on July 16, 2009. Lanfear told Weinberg he had studied the materials,

was interested in the case, and was investigating the merits.

       During a July 22, 2009 meeting, Lanfear informed Weinberg that Strasburger wanted to

find another law firm to partner and assist with the upfront litigation costs of representation.

According to Weinberg’s affidavit:

               [Lanfear] told me that in the coming days and weeks he would be
               approaching various firms, discussing Target Strike’s claims, and
               sharing with them the information detailing these claims that Target
               Strike had provided him and Strasburger. I asked Lanfear what
               Strasburger would do if it could find no partner to share costs.
               Lanfear indicated that such an eventuality would not stop
               Strasburger from moving Target Strike’s case forward. Lanfear
               therefore, by word and by conduct, represented to me that he and
               his firm were Target Strike’s attorney and were working diligently
               on Target Strike’s case.

[Emphasis added.]

       On August 31, 2009, Lanfear drafted a memorandum to “File” intended “to outline the

basic facts and general legal theories that pertain to the referenced parties and Target Strike, Inc.’s

(TSI) apparent causes of action related to proprietary information . . . .” The memorandum does

not reference TSI as a client.

       Another memorandum, dated December 7, 2009, to Strasburger’s policy committee, begins

by “requesting permission to represent Target Strike, Inc. under a pure contingent fee agreement.”

Although the document refers to TSI as “client” several times, Lanfear explained during his

deposition, “clearly what’s happening here is I’m requesting permission to form the attorney/client

relationship . . . Target Strike was not our client at this point in time on December 7, 2009.” He

explained “the whole point of this memo was to get permission of the law firm to take on the
                                                –10–
representation.” Further, the memorandum was internal and not shared with TSI until produced

in discovery after the filing of the malpractice suit. The memorandum ended with, “I am hoping

to get an answer from you as soon as possible. There is a statute of limitations issue that makes it

essential that we get the lawsuit filed in January of 2010.” Attached to the memorandum was a

contingency fee evaluation checklist.

       A December 29, 2009 memorandum from Lanfear to Strasburger’s policy committee

answered questions raised by the committee regarding “our representation” of TSI. One particular

issue raised: “What ethical considerations are there if the firm limits its representation to a set

number of hours and a fixed amount of out-of-pocket expenses and, after the exhaustion of those

limits, withdraws as TSI’s counsel?” As part of the answer, Lanfear explained “the fee agreement

that we plan to enter with TSI provides” certain steps for withdrawal in compliance with the Code

of Professional Responsibility. It also stated, “Please let me know if there are any other questions

that the Policy Committee would like answers to prior to our beginning to represent TSI.”

[Emphasis added]

       On January 8, 2010, Lanfear sent an email attaching a proposed fee agreement. He

emphasized getting the agreement signed so he could focus on the litigation because he “cannot

even open a file until the agreement is executed.” Weinberg revised the draft and returned it via

email on January 10, 2010. Lanfear questioned the revisions in a response email on January 11,

2010 and further stated that Weinberg was “making this very difficult, and I am reconsidering

whether representing you is worth it.”

       A January 18, 2010, email from Lanfear to Weinberg and others asked Weinberg to direct

any questions or concerns about the fee agreement to Ramos because “[w]e need to either get the

agreement in place or make it clear that Target Strike will look elsewhere for representation. As

you know, neither Strasburger & Price nor the Law Offices of Donato Ramos currently represents

                                               –11–
Target Strike.” Lanfear denied that “we need to make it clear” indicated it previously had not been

clear as to whether TSI was its client. Rather, he was trying to “shore up an attorney/client

relationship” and that “wouldn’t happen until we had a fee agreement in place.”

       Having reviewed the evidence presented to the trial court, we conclude TSI failed to

provide any specific statements or actions by Lanfear from which an attorney-client relationship

could be implied. Weinberg’s statement that Lanfear represented “by word and by conduct” that

Strasburger represented TSI was his subjective belief about the existence of an attorney-client

relationship. However, the record does not support “some manifestation that both parties intended

to create an attorney-client relationship.” See Valls, 314 S.W.3d at 634. To the contrary,

Strasburger’s emails and memoranda as detailed above consistently show TSI was not

Strasburger’s client until the fee agreement was signed. Id. (“the entire appellate record contains

no request by Valls, or an agreement by the Lawyers, to represent him at any time”). Cf. Perez v.

Kirk & Carrigan, 822 S.W.2d 261, 265 (Tex. App.—Corpus Christi 1991, writ denied) (fact issue

existed where attorneys allegedly stated they were Perez’s lawyers and “were going to help him”).

       In reaching this conclusion, we are mindful that three Strasburger billing entries from

October 6, 2009, October 14, 2009, and November 2, 2009 referred to TSI as “client” and “clients.”

However, the remaining billing entries from October 6, 2009 to December 15, 2009 that TSI

submitted in response to Strasburger’s summary judgment refer to “Target Strike,” “Target Strike

case,” or the “Target Strike matter.” Such passing references to “client” under the facts of this

case do not raise an issue of fact about whether there was an intent to create an attorney-client

relationship. See, e.g., Tanox, Inc. v. Akin, Gump, Strauss, Hauer & Feld, L.L.P., 105 S.W.3d 244,

254 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (concluding time records referring to

“client” instead of “prospective client” was one consideration in determining attorney-client

relationship was not established before fee agreement signed).

                                              –12–
       We acknowledge that some courts have concluded that when an attorney’s actions suggest

he is assisting with a legal matter or the attorney makes promises that he will assist in the future,

such evidence is sufficient to raise a question of fact regarding an implied agreement. See Perez,
822 S.W.2d at 265; see also Saulsberry v. Ross, 485 S.W.3d 35, 44–45 (Tex. App.—Houston [14th

Dist.] 2015, pet. denied) (finding sufficient evidence that attorney-client relationship existed on

post-judgment action where attorney had represented plaintiff in the same lawsuit prior to

judgment, had spoken to opposing counsel on plaintiff’s behalf regarding post-judgment issues,

and had provided advice to plaintiff on post-judgment issues). However, in such cases, it is often

the pre-existing attorney-client relationship that tips the scales. See Pineda, 535 S.W.3d at 154

(fact issue as to whether attorney knew or should have known that plaintiff relied on him for

representation or advise based on existence of continuing relationship); Saulsberry, 485 S.W.3d at

44; Perez, 822 S.W.2d at 265.

       TSI and Strasburger did not have a previous attorney-client relationship. The three

preliminary meetings in July between the parties indicate Strasburger was gathering facts and

investigating potential causes of action. Lanfear’s expressed interest in the case, his “shopping”

the case to other attorneys to share litigation cost, and his statement that Strasburger would move

forward on the case if they could not share the costs with another firm is not evidence creating a

genuine issue of material fact regarding the existence of a fiduciary relationship or an implied

attorney-client relationship. To the extent TSI relies on Nolan v. Foreman, 665 F.2d 738, 739 n.3

(5th Cir. 1982) for the proposition that a “fiduciary relationship between an attorney and his client

extends even to preliminary consultations between the client and the attorney regarding the

attorney’s possible retention,” we find the case distinguishable. In that case, the court considered

the proper standard for evaluating a fee agreement and not whether a fiduciary duty existed

between the lawyer and client. Id. at 739. Further, the court recognized, “All that is required under

                                               –13–
Texas law is that the parties, explicitly or by their conduct, manifest an intention to create the

attorney/client relationship.” Id. at 739 n.3. As explained, the evidence does not raise a fact issue

about whether both parties intended to enter an attorney-client relationship.

       Further, although a fiduciary relationship exists between an attorney and client as a matter

of law, “an attorney-client relationship must exist before a fiduciary duty arises.” Neese v. Lyon,

479 S.W.3d 368, 387 (Tex. App.—Dallas 2015, no pet.); Kiger, 376 S.W.3d 290. The facts here

do not indicate such a duty arose based on the parties’ preliminary discussions prior to signing the

fee agreement.

       Finally, TSI relies on Weinberg’s testimony that “Lanfear also never told me at these

meetings that he was not acting as my attorney.” While an attorney may be held negligent for

failing to advise the party of the attorney’s non-representation if circumstances lead a party to

believe that it is represented, “the question is whether the attorney was aware or should have been

aware that his conduct would lead a reasonable person to believe that the attorney was representing

that person.” See Bergthold v. Winstead Sechrest & Minick, P.C., No. 2-07-325-CV, 2009 WL
226026, at *5 (Tex. App.—Fort Worth, Jan. 29, 2009, no pet.) (mem. op.). Although Lanfear

engaged in numerous discussions with Weinberg about potential causes of actions, Lanfear was

also actively negotiating a fee agreement regarding potential representation between Strasburger

and another firm to share litigation cost. Weinberg was aware of this by July 22, 2009 “or some

other early meeting.” Thus, Lanfear’s actions would not have led a reasonable person to believe

Strasburger had an attorney-client relationship with TSI.

       Also telling, TSI was separately represented by two other attorneys, Alex Katzman and

Will Underwood, during negotiation of the fee agreement. See, e.g., Valls, 314 S.W.3d at 634

(concluding no implied attorney-client relationship existed when, among other things, the party

was represented by another attorney); see also Great Am. Ins. Co. v. Christopher, No. 3:02-CV-

                                               –14–
2112-P, 2003 WL 21414676, at *4 (N.D. Tex. June 13, 2003) (“most significant fact” in

determining no implied relationship existed with an attorney was that potential client was

represented by separate counsel at all relevant times). Katzman was the attorney who originally

recommended Lanfear to Weinberg and helped set up the initial July 7, 2009 meeting. Underwood

was TSI’s corporate attorney and described as having “overall corporate counsel capacity to

represent Target Strike throughout the [fee] negotiation process.” Lanfear engaged in several

communications with both attorneys. A January 10, 2010 email from Weinberg to Lanfear (cc:

Katzman and Underwood) stated, in part, that “Will Underwood and I have revised the draft

agreement you forwarded to us on Friday. . . The changes we have made to your draft are intended

to clarify the document . . . We think these changes are straightforward and necessary to fill in the

gaps in the definition and structure of the various provisions.”

       Under these facts, Strasburger’s conduct would not have led a reasonable person to believe

that it had already agreed to represent TSI prior to signing the fee agreement. Accordingly, Lanfear

had no duty to inform TSI that Strasburger was not its lawyer. Bergthold, 2009 WL 22602, at *5.

       Having considered TSI’s arguments, we conclude TSI failed to raise a genuine issue of

material fact as to whether an implied attorney-client relationship existed between Strasburger and

TSI prior to the signed fee agreement on January 27, 2010.

       We now consider when an attorney-client relationship was established between TSI and

Ramos. It is undisputed Ramos did not meet with TSI until December 2, 2009. Ramos and TSI

executed the fee agreement on January 27, 2010. TSI has not argued or presented any evidence to

support the existence of an implied attorney-client relationship with Ramos. Although TSI at times

refers to the “attorneys” in its briefs, the specific arguments emphasize the actions or inactions of

Lanfear, not Ramos. Accordingly, TSI did not raise a fact issue about whether the attorney-client

relationship between Ramos and TSI was created upon the execution of the fee agreement on

                                               –15–
January 27, 2010. See Greene’s Pressure Treating & Rentals, Inc. v. Fulbright & Jaworski, L.L.P.,

178 S.W.3d 40, at 43 (Tex. App.—Houston [1st Dist.] 2005, no pet.) (attorney-client relationship

arises when attorney agrees to render professional services to client and relationship may be

created by contract).

        We must now consider whether the statutes of limitations expired before an attorney-client

relationship existed between TSI and appellees. We first begin by addressing TSI’s argument that

the Fifth Circuit’s determination of when the statute of limitations ran on its misappropriation of

trade secrets cause of action was erroneous. TSI asserts when a court is presented with inaccurate

or incomplete evidence, it will reach inaccurate conclusions and results. It cites a Ninth Circuit

bankruptcy opinion to argue the federal judicial process is not a GIGO (garbage in, garbage out)

system. See In re Wilshire Courtyard, No. 97-10771, 2015 WL 1544681, at *16 (B.A.P. 9th Cir.

Apr. 7, 2015). While “a federal judge has the responsibility to make his or her decision based on

the correct law, . . . the federal judge is dependant [sic] on the parties to present competent, credible

evidence from which the judge is to make the required findings of fact.” Id. Thus, TSI asserts

appellees’ deficiencies in presenting the facts led the federal district court and the Fifth Circuit to

determine the wrong date on which limitations began to run on its claims. Further, TSI claims

appellees failed to assert the discovery rule and present evidence that its claim did not accrue until

sometime after August 2005.

        TSI’s arguments overlook the judicial doctrine of law of the case. A court of appeals

should adhere to prior decisions in litigation except in situations such as when there is a change in

facts or parties or if the prior decision was clearly erroneous. Briscoe v. Goodmark Corp., 102
S.W.3d 714, 716 (Tex. 2003). The law of the case doctrine is based on public policy and is

intended to achieve uniformity of decisions and promote judicial economy by narrowing the issue

for review in successive stages of litigation. Id.

                                                 –16–
       There has been no change in facts or parties in this case since the Fifth Circuit decided the

accrual date for purposes of limitations. The Fifth Circuit decided the same limitations issue TSI

now argues on appeal. We see no clear error or other reason not to follow the Fifth Circuit’s ruling

as law of the case. See, e.g., Gonzalez Guilbot v. Estate of Gonzalez y Vallejo, 267 S.W.3d 556,

559–60 (Tex. App.—Houston [14th Dist.] 2008) (concluding Fifth Circuit’s determination of post-

removal jurisdiction was law of the case for same issues raised in state court), aff’d in part and

rev’d in part on other grounds, 315 S.W.3d 533, 539 n.20 (Tex. 2010) (noting that “[r]egardless

of whether the court of appeals should have relied on the law-of-the-case doctrine, the court

reached the proper decision). But see Haase v. Hychem, Inc., No. 14-14-00785-CV, 2016 WL
402197, at *6–7 (Tex. App.—Houston [14th Dist.] Feb. 2, 2016, no pet.) (mem. op.) (concluding

holding from prior federal proceeding was not law of the case because appellant had amended his

petition three times since the federal case so factual allegations were not the same). Moreover, the

Fifth Circuit considered the discovery rule and made a legal determination that limitations began

to run at the latest on August 8, 2005. See Target Strike, Inc., 524 Fed. Appx. at 944. As TSI

acknowledges, federal judges have a responsibility to make a decision based on the correct law.

In re Wilshire Courtyard, 2015 WL 1544681, at *16. Further, the bankruptcy opinion TSI relies

on is consistent with this doctrine: “A party cannot complain that it would have . . . presented other

evidence if it had known in advance the findings of fact and conclusions of law which the court

was going to draw from the . . . other evidence presented at the hearing or trial.” Id.

       In reaching this conclusion, we are unpersuaded by TSI’s arguments that actions by the

attorneys would have changed the outcome of the case. For example, TSI argues appellees should

have presented evidence that it was unreasonable for it to physically monitor the staked claims in

the area because of rough terrain, that the BLM website was down during a critical time, and that

TSI had no reason to monitor its claims until it learned of an injury. Such arguments would not

                                                –17–
have changed the Fifth Circuit’s decision because that court relied on HECI Exploration Co. v.

Neel, 982 S.W.2d 881, 886 (Tex. 1998), which recognized that landowners have “some obligation

to exercise reasonable diligence in protecting their interests” and “cannot be oblivious” to what is

happening on their property and adjacent property. Further, the Fifth Circuit was unpersuaded by

TSI’s argument that because Shaffer used a proxy to stake the claims, it had no reason to suspect

the claims were made using its confidential information. Target Strike, Inc., 524 Fed. Appx. at

945. Thus, the Fifth Circuit made a correct legal determination that had TSI exercised reasonable

diligence, it should have known of the facts giving rise to the cause of action at the latest date of

August 8, 2005.

       To the extent TSI argues the Fifth Circuit misapplied the discovery rule because Texas law

requires a party to not only know of an injury but also to know that the injury was wrongful, TSI

is incorrect. TSI relies on Pressure Systems International, Inc. v. Southwest Research Institute,

350 S.W.3d 212 (Tex. App.—San Antonio 2011, pet. denied).

       TSI contends the appellees failed to present Pressure Systems to the federal courts and had

they done so, the outcome would have been different. The record indicates Pressure Systems was

cited in TSI’s Objections to the United States Magistrate Judge’s Fifteenth Report and

Recommendation filed August 29, 2011 and again in its Objections to the United States Magistrate

Judge’s Seventeenth Report and Recommendation filed September 12, 2011. Although TSI cited

Pressure Systems for the general proposition that the discovery rule is written into the statute of

limitations for misappropriation of trade secrets, appellees provided this authority to the court for

consideration. A court is presumed to know and correctly apply the law. See Coons-Andersen v.

Andersen, 104 S.W.3d 630, 633 n.1 (Tex. App.—Dallas 2003, no pet.). Indeed, the Fifth Circuit

indicated it understood the discovery rule as stated in Pressure Systems by noting, “Knowledge of

the claims alone would have been sufficient. Even under the discovery rule, the limitations period

                                               –18–
is only deferred until the plaintiff discovers or should have discovered an injury and its general

cause, not the exact cause in fact and the specific parties responsible.” Target Strike, Inc., 524

Fed. Appx. at 945 n.8.

       Moreover, in TSI’s petition for rehearing to the Fifth Circuit, Strasburger relied on

Pressure Systems to argue “the accrual of a cause of action is tolled until a claimant discovered

the injury and that it was likely caused by the wrongful acts of another.” TSI urged that although

the staking of claims in the vicinity “certainly constituted an injury” to TSI, “it was not apparent

from the mere staking of these claims that this injury was brought about by the wrongful acts of

others.” The Fifth Circuit overruled TSI’s motion for rehearing despite Strasburger advocating for

the application of Pressure Systems. Thus, contrary to TSI’s assertions, appellees actions or

inactions in advocating Pressure Systems as controlling authority did not cause the 5th Circuit to

reach a wrong decision.

       We likewise disagree with TSI that appellees’ failure to assert a tortious interference cause

of action when Addington’s wrongful acts were discovered during a deposition in November of

2010 caused any injury. TSI contends the deposition was the first time it learned of Addington’s

wrongful acts and appellees had time within the limitations period to amend TSI’s petition to add

the claim.

       We assume, without deciding, the discovery rule applies to TSI’s tortious interference

claim. See, e.g., L.C. v. A.D., 971 S.W.2d 512, 515 (Tex. App.—Dallas 1997, pet. denied) (op. on

reh’g) (assuming without deciding that discovery rule applied to claims). As acknowledged by

TSI in its brief, the Fifth Circuit held that MEI’s breach of its promise to keep TSI’s proprietary

information confidential could be inferred by Shaffer’s recording of claims. Target Strike, Inc.,

524 Fed. Appx. at 945. Thus, Shaffer’s recording of claims, which TSI could have discovered

through reasonable diligence of monitoring its target areas, was the legal injury that began

                                               –19–
limitations. TSI argues that “even accepting this inference, it does not necessarily follow that

knowledge of Shaffer’s recording would have alerted TSI that Addington had tortiously interfered

with the TSI-MEI contract.” This argument, however, disregards the general principal that once a

party learns of a wrongful injury, the statute of limitations begins to run even if the claimant does

not yet know “the specifics of the injury; the party responsible for it; the full extent of it; or the

chances of avoiding it.” Exxon Corp. v. Emerald Oil & Gas Co., L.C., 348 S.W.3d 194, 207 (Tex.

2011); Lazo Tech., Inc. v. Hewlett-Packard Co., No. 05-14-01060-CV, 2016 WL 80952, at *2

(Tex. App.—Dallas Jan. 7, 2016, pet. denied) (mem. op.). As the Fifth Circuit determined, TSI

knew of an alleged wrongful injury by August 8, 2005, at the latest, which would include any

claim for tortious interference of contract. The fact that TSI did not know Addington may have

interfered with the contract is irrelevant. A party need only know that “its injury was likely caused

by someone’s wrongful act.” See Pressure Sys. Int’l, Inc., 350 S.W.3d at 217 (noting plaintiff need

not necessarily know who performed the wrongful act) (emphasis in original).

       Tortious interference is subject to a two-year statute of limitations. See TEX. CIV. PRAC.

REM. CODE ANN. § 16.003(a); Lazo Tech., Inc., 2016 WL 80952, at *2. Applying the discovery

date determined by the Fifth Circuit, limitations ran on TSI’s alleged claim by August of 2007. It

is undisputed TSI did not meet with appellees until 2009. Accordingly, as a matter of law,

appellees failure to allege a tortious interference claim could not have caused any injury.

       Finally, TSI contends appellees could have avoided summary judgment by bringing suit in

Nevada where its breach of contract claim would have been subjected to a six-year limitations

period. See NEV. REV. STAT. § 11.190(b). Appellees disagree because the underlying contract

contained a mandatory forum-selection clause requiring suit to be filed in Texas.

       The MEI contract contained the following “Governing Law” provision:

               This Contract shall be interpreted, construed, and governed by the
               laws of the State of Texas. The parties hereby submit to the
                                                –20–
               jurisdiction of courts located in, and venue is hereby stipulated in,
               Bexar County, Texas.

TSI argues this clause should be construed as a permissive, rather than a mandatory, forum

selection clause.

       Interpretation and enforceability of forum-selection clauses are legal matters reviewed de

novo. Ramsay v. Tex. Trading Co., 254 S.W.3d 620, 626 (Tex. App.—Texarkana 2008, pet.

denied). In construing a forum-selection clause, the primary goal is to give effect to the written

expression of the parties’ agreement. Phoenix Network Tech. (Europe) Ltd. v. Neon Sys., Inc., 177
S.W.3d 605, 615 (Tex. App.—Houston [1st Dist.] 2005, no pet.). We must read the provision in

its entirety, striving to give meaning to every sentence, clause, and word to avoid rendering any

portion inoperative. Id.

       An enforceable forum-selection clause must contain explicit language regarding

exclusivity. Mabon, Ltd. v. Afri-Carib Enter., Inc., 29 S.W.3d 291, 297 (Tex. App.—Houston

[14th Dist.] 2000, no pet.). Such clauses must go beyond establishing that a particular forum will

have jurisdiction and must clearly demonstrate the parties’ intent to make that jurisdiction

exclusive. City of New Orleans v. Mun. Admin. Servs., Inc., 376 F.3d 501, 505 (5th Cir. 2004).

       Clauses in which parties merely “consent” or “submit” to jurisdiction of a particular forum,

without further language indicating the parties’ intent to make jurisdiction exclusive, are

permissive. See In re Wilmer Cutler Pickering Hale & Dorr LLP, No. 05-08-01395-CV, 2008
WL 5413097, at *4 (Tex. App.—Dallas Dec. 31, 2008, orig. proceeding) (mem. op.); see also City

of New Orleans, 376 F.3d at 505. Consenting to the jurisdiction of one forum does not necessarily

mean that a party has selected an exclusive forum and waived its rights to have the case heard in

different forums. In re Agresti, No. 13-14-00126-CV, 2014 WL 3408691, at *5 (Tex. App.—

Corpus Christi May 29, 2014, orig. proceeding) (mem. op.). Thus, a forum-selection clause

providing that a particular court “shall” have jurisdiction over a controversy may be permissive,
                                              –21–
even though use of the term “shall” is typically mandatory, because it does not foreclose the

possibility that other courts may also have jurisdiction. See, e.g., Keaty v. Freeport Indonesia,

Inc., 503 F.2d 955, 956 (5th Cir. 1974) (“This agreement shall be construed and enforceable

according to the law of the State of New York and the parties submit to the jurisdiction of the

courts of New York” was not a mandatory forum-selection clause); see also Mabon, 29 S.W.3d at

297 (“laws of the Federal Government of Nigeria will apply and the Federal District of Nigeria

shall have venue” simply meant that the Nigerian courts were an acceptable venue for the assertion

of claims but did not provide for exclusive jurisdiction). On the other hand, where the clause also

refers to venue, specifications of a forum can be sufficient to make the clause mandatory. See Milk

‘n’ More v. Beavert, 963 F.2d 1342, 1345 (10th Cir. 1992); see also Excell, Inc. v. Sterling Boiler

& Mech., Inc., 106 F.3d 318, 321 (10th Cir. 1997) (“[j]urisdiction shall be in the State of Colorado,

and venue shall lie in the County of El Paso, Colorado” was a mandatory forum selection clause).

       Unfortunately, these broad concepts do not always translate into a straightforward test for

the seemingly endless variations of forum-selection clauses. Indeed, we recognize that the clause

in this case could be viewed as similar to clauses that other jurisdictions have interpreted as

permissive. It does not contain the explicit terms of exclusivity common to many mandatory

clauses.

       TSI relies on Southwest Intelecom, Inc. v. Hotel Networks Corp., 997 S.W.2d 322 (Tex.

App.—Austin 1999, pet. denied) to support its position that the forum-selection clause is

permissive. That case is distinguishable. There, the court considered whether the following

provision was mandatory: “This Agreement shall be governed by the laws of the State of

Minnesota. The parties stipulate to jurisdiction and venue in Ramsey County, Minnesota, as if this

Agreement were executed in Minnesota.” Id. at 323. In determining the clause was a permissive

forum-selection clause, the court first emphasized that “[b]y stipulating to jurisdiction in Ramsey

                                               –22–
County ‘as if the agreement were executed in Minnesota,’ the parties appear to have been creating

a prophylactic relation to that state sufficient to insure that Minnesota courts could exercise

jurisdiction over the parties,” which recognized the agreement itself had little or no connection to

Minnesota that would support jurisdiction over Southwest Intelecom, an Austin corporation. Id.

at 325. In contrast, TSI and MEI were Texas corporations subject to jurisdiction in Texas;

therefore, unlike the parties in Southwest Intelecom, they did not need the clause to create a

prophylactic relationship to the state to insure jurisdiction in Texas. Thus, interpreting the clause

at issue as permissive could render the forum-selection clause superfluous—an outcome we strive

to avoid. See Phoenix Network Tech. (Europe) Ltd., 177 S.W.3d at 615 (court must read the

provision in its entirety, striving to give meaning to every sentence, clause, and word to avoid

rendering any portion inoperative).

       Next, the Southwest Intelecom court emphasized the meaning of “stipulate” as defined by

Black’s Law Dictionary 1415 (6th ed. 1990) (“arrange or settle definitely”). The court determined

by substituting these words in the clause, “the parties’ intent becomes more clear: ‘The Parties

[arrange or settle definitely] jurisdiction and venue in Ramsey County, Minnesota . . . .” Southwest

Intelecom, Inc., 997 S.W.2d at 326. The court concluded the provision, as modified, did not

provide for exclusive jurisdiction in Ramsey County, Minnesota, but instead, merely settled any

question of whether the courts of that state had jurisdiction. Id.

       Black’s Law Dictionary no longer defines “stipulate.” However, a review of other sources’

definitions are instructive. Merriam-Webster’s online dictionary defines “stipulate” as “to make

an agreement or covenant to do or forbear something: contract; to specify as a condition or

requirement (as of an agreement or offer); to give a guarantee of.” See Stipulate, MERRIAM-

WEBSTER ONLINE DICTIONARY, http://www.m-w.com/dictionary/stipulate (last visited November

16, 2018). Bryan Garner’s A Dictionary of Modern Legal Usage defines “stipulate” as “(1) (of an

                                                –23–
agreement) to specify (something) as an essential part of the contract; (2) (of a party to an

agreement) to require or insist upon (something) as an essential condition; or (3) to make express

demand for something as a condition of an agreement.” Stipulate, A DICTIONARY OF MODERN

LEGAL USES (2d ed. 1995). These definitions indicate that when a party stipulates to something,

it is an express demand of a specified and essential condition of the contract.

       Further, unlike the forum-selection clause in Southwest Intelecom that stipulated to both

jurisdiction and venue, the clause at issue here “submit[ted]” to the courts in Bexar County, Texas

and “stipulated” to venue in Bexar County, Texas. Merriam-Webster’s online dictionary defines

“submit” as “to yield to governance or authority; to subject to a condition, treatment, or operation;

to yield oneself to the authority or will of another.” See Submit, MERRIAM-WEBSTER ONLINE

DICTIONARY, http://www.m-w.com/dictionary/submit (last visited November 16, 2018). Thus,

when read together, the forum-selection clause indicates an intention for the parties to not only

yield to the authority of the courts in Bexar County Texas, but also to specify and require as a

condition of the contract that venue be in Bexar County, Texas. Thus, the language of the forum-

selection clause is mandatory. See, e.g., City of New Orleans v. Nat’l Servs. Cleaning Corp., Civ.

A. No. 96-1601, 1996 WL 419750, at *3 (E.D.La. July 24, 1996) (forum-selection clause that not

only “consented to” but “stipulated to” personal jurisdiction and venue of the Civil District Court

for the Parish of Orleans, Louisiana was mandatory); Hedge Fund Solutions, LLC v. New Frontier

Media, Inc., Civ. A. No. 12-5481, 2014 WL 796208 at *3 (E.D.Pa. Feb. 28, 2014) (observing that

a “hallmark of mandatory clauses” is the identification of a specific venue). Accordingly, the

alleged failure of the appellees to file a breach of contract suit in Nevada could not have caused

any of TSI’s alleged injuries because suit was not proper in that forum.

       Having rejected TSI’s arguments that fact issues exist as to whether the actions or inactions

by appellees’ handling of the underlying lawsuit could have changed the outcome of the case and

                                               –24–
altered the limitations date determined by the Fifth Circuit, we lastly consider whether appellees

had any duty to TSI at the time TSI approached them with the case.

       TSI’s underlying claims involved limitations ranging from two to four years. See TEX.

CIV. PRAC. & REM. CODE ANN. § 16.003(a) (two years for negligence, gross negligence,

conversion); Elledge v. Friberg-Cooper Water Supply Corp., 240 S.W.3d 869, 869 (Tex. 2007)

(two years for unjust enrichment); HECI, 982 S.W.2d at 885 (two years for negligent

misrepresentation); TEX. CIV. PRAC. & REM. CODE ANN. § 16.010(a) (three years for

misappropriation of trade secrets) & § 16.051 (four years for breach of contract). Thus, limitations

ran on all of TSI’s claims by August 8, 2009, at the latest. Neither Strasburger nor Ramos

represented TSI or had an implied attorney-client relationship with TSI at that time; therefore, no

act or omission by the lawyers could have caused any injury to support a legal malpractice claim.

See, e.g., Farah v. Mafrige & Kormanik, P.C., 927 S.W.2d 663, 676 (Tex. App.—Houston [1st

Dist.] 1996, no writ) (attorneys had burden of proving as a matter of law that, at the time client

hired firm, limitations on his causes of action had already run pursuant to the discovery rule).

Accordingly, the trial court did not err by granting appellees’ traditional motions for summary

judgment. We overrule TSI’s first and second issues.

                                           Conclusion

       The judgment of the trial court is affirmed.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

180434F.P05




                                               –25–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 TARGET STRIKE, INC., Appellant                      On Appeal from the 193rd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-00434-CV          V.                      Trial Court Cause No. DC-14-06568.
                                                     Opinion delivered by Justice Bridges.
 STRASBURGER & PRICE, L.L.P.;                        Justices Francis and Lang-Miers
 DANIEL LANFEAR; DONATO RAMOS;                       participating.
 ALFREDO RAMOS; AND THE LAW
 OFFICE OF DONATO D. RAMOS, PLLC,
 Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

     It is ORDERED that appellees STRASBURGER & PRICE, L.L.P., DANIEL
LANFEAR, DONATO RAMOS, ALFREDO RAMOS, AND THE LAW OFFICE OF
DONATO D. RAMOS, PLLC recover their costs of this appeal from appellant TARGET
STRIKE, INC.


Judgment entered November 19, 2018.




                                              –26–